Citation Nr: 0730127	
Decision Date: 09/25/07    Archive Date: 10/01/07

DOCKET NO.  05-33 508	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUE

Entitlement to an effective date for a grant of service 
connection for diabetes mellitus, prior to January 25, 2001, 
for accrued benefits purposes.


REPRESENTATION

Appellant represented by:	National Association of County 
Veterans Service Officers


WITNESSES AT HEARING ON APPEAL

Appellant, V.C.


ATTORNEY FOR THE BOARD

J. T. Sprague, Associate Counsel


INTRODUCTION

The veteran had active service in the United States Marine 
Corps from August 1968 to March 1970, to include active duty 
in Vietnam.  The veteran died in November 2002 and the 
appellant is his surviving spouse.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2004 entitlement decision 
issued by the Department of Veterans Affairs (VA) Regional 
Office (RO) in Newark, New Jersey.

The appellant provided testimony before the undersigned 
Veterans Law Judge at a Travel Board Hearing in May 2006.  A 
transcript is associated with the claims file.  


FINDING OF FACT

1.  The veteran filed his original claim for service 
connection for diabetes mellitus in October 1992; however, 
after he failed to report for a VA examination, that claim 
was denied by an unappealed RO decision on the basis that 
there was no service or post-service medical evidence of 
diabetes of record.

2.  After the veteran's reopened claim for service connection 
for diabetes was received by the RO on January 25, 2001, a VA 
examination confirmed a diagnosis of diabetes mellitus, Type 
II; as the veteran was presumed to have been exposed to 
herbicides while on active duty in Vietnam, service 
connection for diabetes mellitus, Type II was established 
effective from the date of receipt of the veteran's reopened 
claim.

3.  There was no medical evidence of diabetes until a VA 
examination resulted in a diagnosis in April 2001; 
subsequently received private medical records showed a 
diagnosis of diabetes as early as 1991 but, because they are 
private medical records, they were not constructively in the 
possession of the RO or Board prior to their receipt in 
August 2005.


CONCLUSION OF LAW

An effective date prior to January 25, 2001, for the grant of 
service connection for diabetes mellitus, type II, for 
accrued benefits purposes is not warranted.  38 U.S.C.A. § 
5121(West 2002); 38 C.F.R. §§ 38 C.F.R. § 3.381, 3.1000 
(2007); Nehmer v. United States Veterans' Administration, 32 
F. Supp. 2d 1175, 1183 (N.D. Cal. 1999) (Nehmer II). 


REASONS AND BASES FOR FINDING AND CONCLUSION

VCAA

This case involves a denial of the appellant's claim as a 
matter of law and as such, VCAA notice is not required. There 
is no prejudice to the appellant by this action because the 
outcome of the claim turns on a legal, rather than a factual, 
determination.  The Board notes that remand for notice 
purposes would only delay adjudication and have no effect on 
the issue being decided.  See Soyini v. Derwinski, 1 Vet. 
App. 540, 546 (1991). 


Legal Criteria

Accrued Benefits-General

Accrued benefits are those for which the veteran was entitled 
to at the time of his death under an existing rating or based 
on evidence in the file at the date of death. See 38 U.S.C.A. 
§ 5121(a) (West 2002); 38 C.F.R. § 3.1000(a) (2007).  Upon 
the death of a veteran, any accrued benefits are payable to 
his spouse, or to others if the spouse is not alive.  38 
U.S.C.A. § 5121(a)(2); 38 C.F.R. § 3.1000(a)(1) (2007).  Only 
evidence contained in the claims file at the time of the 
veteran's death, or certain VA and service department records 
considered constructively in the claims file at that time, 
may be considered in adjudicating a claim for accrued 
benefits.  38 C.F.R. § 3.1000(d)(4) (2007); Hayes v. Brown, 4 
Vet. App. 353, 360-361 (1993).

Effective dates for disability compensation awarded to Nehmer 
class members is set forth at 38 C.F.R. § 3.381 (2007).  See 
Nehmer v. United States Veterans' Administration, 32 F. Supp. 
2d 1175, 1183 (N.D. Cal. 1999) (Nehmer II).  Under that 
regulation, a Nehmer class member is a Vietnam veteran who 
has a covered herbicide disease.  Covered herbicide diseases 
include Type 2 Diabetes [also known as type II diabetes 
mellitus or adult-onset diabetes)].  See 38 C.F.R. § 3.381(b) 
(2007).

Under 38 C.F.R. § 3.381, if a Nehmer class member is entitled 
to disability compensation for a covered herbicide disease, 
the effective date of the award will be as follows:

(1) If VA denied compensation for the same covered herbicide 
disease in a decision issued between September 25, 1985 and 
May 3, 1989, the effective date of the award will be the 
later of the date VA received the claim on which the prior 
denial was based or the date the disability arose, except as 
otherwise provided in paragraph (c)(3) of this section.  A 
prior decision will be construed as having denied 
compensation for the same disease if the prior decision 
denied compensation for a disease that reasonably may be 
construed as the same covered herbicide disease for which 
compensation has been awarded.  Minor differences in the 
terminology used in the prior decision will not preclude a 
finding, based on the record at the time of the prior 
decision, that the prior decision denied compensation for the 
same covered herbicide disease.

(2) If the class member's claim for disability compensation 
for the covered herbicide disease was either pending before 
VA on May 3, 1989, or was received by VA between that date 
and the effective date of the statute or regulation 
establishing a presumption of service connection for the 
covered disease, the effective date of the award will be the 
later of the date such claim was received by VA or the date 
the disability arose, except as otherwise provided in 
paragraph (c)(3) of this section.  [It is noted that the 
effective date for the regulation which added diabetes 
mellitus as a disease presumptively due to in-service 
exposure to herbicides is May 8, 2001.  See Liesegang v. 
Secretary of Veterans Affairs, 312 F.3d 1368 (Fed. Cir. 
2002)].

A claim will be considered a claim for compensation for a 
particular covered herbicide disease if:

(i) The claimant's application and other supporting 
statements and submissions may reasonably be viewed, under 
the standards ordinarily governing compensation claims, as 
indicating an intent to apply for compensation for the 
covered herbicide disability; or (ii) VA issued a decision on 
the claim, between May 3, 1989 and the effective date of the 
statute or regulation establishing a presumption of service 
connection for the covered disease, in which VA denied 
compensation for a disease that reasonably may be construed 
as the same covered herbicide disease for which compensation 
has been awarded.

(3) If the class member's claim referred to in paragraph 
(c)(1) or (c)(2) of this section was received within one year 
from the date of the class member's separation from service, 
the effective date of the award shall be the day following 
the date of the class member's separation from active 
service.

(4) If the requirements of paragraph (c)(1) or (c)(2) of this 
section are not met, the effective date of the award shall be 
determined in accordance with §§ 3.114 and 3.400.

38 C.F.R. § 3.816(c) (2007).

Analysis

In this case, the veteran is a "Nehmer class member" within 
the meaning of 38 C.F.R. § 3.816(b)(1) and has a "covered 
herbicide disease" [i.e., diabetes mellitus] within the 
meaning of 38 C.F.R. § 3.816(b)(2).  A review of the record 
indicates that VA never denied a claim of service connection 
for diabetes mellitus from the veteran between September 25, 
1985 and May 3, 1989.  The veteran does not contend 
otherwise.  Thus, an earlier effective date is not warranted 
under 38 C.F.R. § 3.816(c)(1).

The veteran did, however, submit a claim for service 
connection for diabetes mellitus between May 3, 1989 and May 
8, 2001, the effective date for the regulation which added 
diabetes mellitus as a disease presumptively due to in-
service exposure to herbicides.  See Liesegang, supra.  
Review of the claims folder indicates that entitlement to 
service connection for diabetes was first denied by the RO in 
a July 1992 rating action.  Thus, the veteran's earlier 
effective date claim is examined under 38 C.F.R. § 
3.816(c)(2), and not in accordance with §§ 3.400 and 3.114 
(effective dates based on liberalizing legislation).  See 
Kowalski v. Nicholson, 19 Vet. App. 171 (2005) [the specific 
trumps the general].

In this case, there is no evidence that the veteran filed a 
claim for entitlement to service connection for diabetes 
mellitus within one year of separation from service, so 38 
C.F.R. § 3.816 (c)(3) is inapplicable.  Therefore, the Board 
must employ the later of the date the claim was received by 
VA and the date the disability arose.

The appellant in this matter is the spouse of a deceased 
veteran, and has been granted entitlement to both Dependency 
and Indemnity Compensation (DIC) for service connection for 
the cause of the veteran's death and accrued benefits for 
three pending claims in existence at the time of the 
veteran's death.  Those claims, respectively, were for 
service connection for post-traumatic stress disorder (PTSD), 
entitlement to a disability evaluation in excess of 10 
percent for arteriosclerotic heart disease, and entitlement 
to a total disability evaluation based on individual 
unemployability (TDIU).  In a May 2003 rating decision 
granting the appellant accrued benefits, service connection 
for PTSD was granted with an evaluation of 30 percent, an 
increase in rating to 60 percent was assigned for the 
veteran's heart disease, and the TDIU was granted.  The 
appellant was entitled to a lump sum payment covering the 
effective date of award to the day of the veteran's death.  

The contends that as the veteran was diagnosed with diabetes 
mellitus, type II, in October 1992, the effective date of the 
grant of service connection for this disorder should be from 
that time, entitling her to payment of accrued benefits.  

The veteran's original claim for service connection for 
diabetes mellitus was received by the RO in October 1992.  
The record shows that the veteran failed to report for a VA 
examination scheduled in conjunction with his original claim 
for service connection for diabetes, which was scheduled in 
February 1993.  An RO decision in June 1994 denied the claim 
on the basis that there was no service or post-service 
medical evidence of diabetes.  A review of the record 
confirms the RO's finding.  

As for the date the disability arose, the record reflects 
that diabetes mellitus was first demonstrated upon a VA 
examination in April 2001.  An RO decision in April 2002 
granted service connection for diabetes mellitus effective 
from January 25, 2001 or the date of receipt of the veteran's 
reopened claim.  The veteran died in November 2002.  In a May 
2003 decision, the RO granted the appellant's claim for 
service connection for the cause of the veteran's death.  

In July 2004, a special review of the veteran's claim for 
service connection for diabetes was conducted by the RO, 
pursuant to Nehmer II, supra, to determine whether an 
effective date prior to January 25, 2001, for the grant of 
service connection for diabetes mellitus was warranted 
pursuant to the cited legal authority.  The RO found that an 
earlier effective date was not warranted as the veteran's 
reopened claim was not received until January 25, 2001 and 
there was no medical evidence of diabetes of record prior to 
that time.  The appellant's disagreement led to this appeal.  

Medical evidence dated from 1991 from the Ocean County 
hospital was received by the RO in August 2005.  While this 
evidence indicates that the veteran was diagnosed with 
diabetes as early as 1991, this evidence is not from VA; 
rather it is from a private medical facility.  In this 
regard, it is noted that records generated by VA facilities 
that may have an impact on the adjudication of a claim are 
considered in the constructive possession of VA adjudicators 
during the consideration of a claim, regardless of whether 
those records are physically on file.  See Dunn v. West, 11 
Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 
611, 613 (1992).  (Emphasis added.)  Here, as the medical 
evidence in question is from a private facility and was not 
received until August 2005, it does not support an earlier 
effective date.

                                                        
Summary

The veteran filed his original claim for service connection 
for diabetes mellitus in October 1992 but after he failed to 
report for a VA examination, that claim was denied by an 
unappealed decision on the basis that there was no service or 
post-service medical evidence of diabetes of record.  After 
the veteran's reopened claim for service connection for 
diabetes was received on January 25, 2001, a VA examination 
confirmed a diagnosis of diabetes mellitus, Type II.  Since 
the veteran was presumed to have been exposed to herbicides 
while on active duty in Vietnam, service connection for 
diabetes was established effective from the date of receipt 
of his reopened claim.  There was no medical evidence of 
diabetes until a VA examination resulted in a diagnosis in 
April 2001; subsequently received private medical records 
showed a diagnosis of diabetes as early as 1991 but, because 
they are private medical records, they were not 
constructively in the possession of the RO or Board prior to 
their receipt in August 2005.

In view of the foregoing, the Board finds that an effective 
date for the grant of service connection for diabetes 
mellitus, prior to January 25, 2001, for accrued benefits 
purposes must be denied as a matter of law.  See Sabonis v. 
Brown, 6 Vet. App. 426 (1994) (when the law and not the 
evidence is dispositive, a claim for entitlement to VA 
benefits should be denied or the appeal to the Board 
terminated because of the absence of legal merit or the lack 
of entitlement under the law).


ORDER

Entitlement to an effective date prior to January 25, 2001 
for the grant of service connection for diabetes mellitus for 
accrued benefits purposes is denied.



____________________________________________
R. F. WILLIAMS
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


